THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FLORENCE CHAILLA,
Plaintiff, :
V. : 3:18-CV-1335
(JUDGE MARIANI)
EDUCATION CREDIT MANAGEMENT
CORP., et al.,

Defendants.

f, ORDER
AND NOW, THIS {fe DAY OF JULY, 2019, upon review of Magistrate Judge
Schwab’s Report & Recommendation (Doc. 6), for clear error and manifest injustice, IT IS
HEREBY ORDERED THAT:
1. The Report & Recommendation (Doc. 6), is ADOPTED for the reasons discussed
therein.
2. Plaintiffs Complaint (Doc. 1) is DISMISSED for failure to state a claim upon which

relief may be granted.’

 

‘ Although the R&R properly recommends that this action be dismissed for failure to state a claim, this
Court notes that the action can alternatively be dismissed for failure to prosecute and to comply with the
Court’s Order. Here, Plaintiff has not filed any document of record since July 3, 2018 when she filed her
complaint (titled a “Memorandum of Law’), “Affidavit,” and motion to proceed in forma pauperis (Doc. 1,
Doc. 2, Doc. 3). Since that time, Chief Magistrate Judge Schwab ordered Plaintiff to file an amended
complaint, warning that failure to do so would result in a recommendation that the complaint be dismissed,
(Doc. 5), and subsequent to Plaintiffs failure to file that amended complaint or any other documents of
record, issued the present R&R (Doc. 6) to which Plaintiff has not filed objections or otherwise responded.
Plaintiffs failure to respond to any of the filings on the docket or otherwise file anything of record for over a
year since she originally filed this action leads this Court to conclude that this case is subject to dismissal
for failure to prosecute and to comply with the Court's Order in accordance with the factors enumerated in
Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir. 1984). Apart from these reasons for dismissal,

Ee OR

 

 
3. The Clerk of Court is directed to CLOSE this action.

 

Rébert D> Marian”
United States District Judge

 

the Court further finds that Plaintiff's complaint fails to satisfy the pleading standards set forth in Federal
Rule of Civil Procedure 8(a) because it does not contain “a short and plain statement of the claim showing
that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see also (Doc. 5 at 5-6 (noting that the
complaint is essentially a legal “brief setting forth a variety of legal arguments” but “contains almost no
factual allegations to which we can apply the law that Chailla cites”).

 

2

spamneanrsacespnsn omnes 204
